                        UNITED STATES DISTRICT COURT
                             DISTRICT OF NEVADA



DEREK KIRK,                )                  3:17-CV-0334-RCJ-CLB
                           )
           Plaintiff,      )                  MINUTES OF THE COURT
                           )
     vs.                   )                  January 30, 2020
                           )
NEVADA DEPARTMENT OF       )
CORRECTIONS, et al.,       )
                           )
           Defendants.     )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:               LISA MANN           REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Plaintiff’s motion to withdraw his motions for summons and for service (ECF No. 27)
is GRANTED. Plaintiff’s motions for summons and for service (ECF Nos. 21 & 22) are
hereby deemed WITHDRAWN.

      IT IS SO ORDERED.

                                              DEBRA K. KEMPI, CLERK

                                        By:            /s/
                                              Deputy Clerk
